Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 8/29/2022 is acknowledged. Claims 18-19 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the barrier covering the top and bottom edge must be shown or the feature canceled from the claim (Figs. 13-14 are the only drawings showing the flashing (310 or 312) and barrier, and neither one shows the barrier covering a panel edge (the flashing is shown as solid white and the barrier cross-hatched). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “upper” edge. There is insufficient antecedent basis for this limitation in the claim, as no upper edge is previously recited. It is assumed claim 4 recites the --top-- edge.
Claim 5 recites “the product of claim 5”, which is confusing. It is assumed claim 5 recites --the product of claim 4--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 11-13, and 16 - are rejected under 35 U.S.C. 103 as being unpatentable over Warner (3,468,086). 
Claims 1 and 3	Warner teaches an integrated roofing product, Figs. 1-7, comprising:
a roofing panel, “roofing panels 20”, comprising:
a base layer, “panel core 12”, comprising engineered wood (Warner teaches that the base layer can be “any of the well-known roofing material”, col. 3, lines 34-35, specifically teaching “sandwiched plywood”, plywood being “engineered” at least because the basic wood product is “engineered” into a sandwiched board), the base layer comprising an outer face (the face facing up in Fig. 3), a top edge (te), a bottom edge (be), and left and right edges (the lateral edges shown in Fig. 3); 
a water-resistant barrier layer (the Warner water-resistant barrier herein defined as the portion of flexible covering 14 that is secured to panel core 12, such portion not including the portion of covering 14 comprising flaps 30 and 32, dark rectangle WRB showing the Warner water-resistant barrier layer, covering 14 thus broadly defined as having two, separate sections, main water barrier section WRB, and flap water barrier sections 30 and 32) covering at least the outer (top) face of the base layer, and covering the top edge and the bottom edge (the water-resistant barrier layer is “covering”, as broadly defined, the top and bottom edges at least because WRB is directly above the panel top and bottom edges); and
one or more flashing pieces (“flaps 30 and 32”) extended outward from one or more edges of the roofing panel (Annotated Fig. 3 shows that flap 30 extends outward longitudinally from the top edge and flap 30 extends outward laterally from the right edge). 

    PNG
    media_image1.png
    258
    297
    media_image1.png
    Greyscale

Annotated Fig. 1 (Warner)
4, 9.	Warner teaches the product of claim 1, Warner further teaching the top edge comprises an underlap (ul) portion of a shiplap joint, and the bottom edge comprises an overlap (ol) portion of a shiplap joint, wherein the flashing extends from the overlap portion and over said shiplap joint.

6.	Warner teaches the product of claim 1, Warner further teaching the water resistant barrier layer comprises a polymer (the material of WRB is polymer because sheet material 14 is “plastic”, “Sheet material 14 may comprise, for example, a plastic sheet, roofing felt, or any other type of material conventionally employed as weather resistant material”, col. 3, lines 37-41). 

7.	Warner teaches the product of claim 1, Warner further teaching the flashing comprises a polymer (the material of the flashing as defined is polymer because sheet material 14 is “plastic”, “Sheet material 14 may comprise, for example, a plastic sheet, roofing felt, or any other type of material conventionally employed as weather resistant material”, col. 3, lines 37-41). 

8.	Warner teaches the product of claim 1, Warner further teaching the flashing is integrated with the water resistant barrier layer because structure WRB and flaps 30, 32 are “necessary to make a whole complete”, Websters definition of integral, as WRB and flaps 30, 32 form together a complete upper surface panel cover. 

11.	Warner teaches the product of claim 1, Warner further teaching the flashing extends straight outward in a plane, Fig. 3. 

12.	Warner teaches the product of claim 1, Warner further teaching the flashing is bent or folded, Fig. 5. 

13.	Warner teaches the product of claim 1, Warner further teaching the flashing comprises a flexible polymer (the material of WRB is flexible polymer because sheet material 14 is a “plastic” sheet similar to roofing felt, etc., “Sheet material 14 may comprise, for example, a plastic sheet, roofing felt, or any other type of material conventionally employed as weather resistant material”, col. 3, lines 37-41). The flashing is capable of being molded during installation to a structure to be flashed by making the flashing plastic sheet out of typical heat weldable plastic sheet conforming to the building. 
The limitation, “molded during installation” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (a flexible polymer flashing associated with the structure).

16.	Warner teaches the product of claim 1, Warner further teaching the flashing integrated (adhered) with the panel.
The limitation, “in a processing line at a manufacturing facility, prior to installation” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (an integrate flashing/panel structure, regardless of how the Warner integration happens). 

Claim 10 – is rejected under 35 U.S.C. 103 as being unpatentable over Warner. 
10.	Warner teaches the product of claim 1, Warner further teaching the flashing extends straight outward in a plane, Fig. 3. Warner does not expressly teach the flashing is the same color as an outward facing surface of the panel. Examiner Officially Notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the flashing to be the same color (a relatively lighter color, for example, like that of typical plywood as opposed to darker roofing) as an outward facing surface (the outward facing surface of the plywood at the underlap) of the panel so the exposed relatively light colored flashing surface reflects heat better than a darker roof surface, both structures having similar colors.  

Claim 2 – is rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Jenkins (2011/0056148).
2.	Warner does not expressly teach texturizing material covering the water-resistant barrier layer, wherein the texturizing material comprises ceramic coated granules or rock. Jenkins, Fig. 6, teaches texturizing material (granules 76), covering a water-resistant barrier layer (asphalt 74), wherein the texturizing material comprises granules. Jenkins does not expressly teach that the roofing granules are rock. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover the water-resistant barrier layer with texturizing material for slip-resistance, and to make the roofing granules out of crushed rock to better grip workers shoes. 

Claim 5 – is rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of St. Germain (10,927,542).
5.	Warner teaches the product of claim 4, Warner further teaching the underlap portion comprises an underlap joint face parallel to the outer face. Warner does not expressly teach the underlap joint face is covered at least in part by the water-resistant barrier layer. St. Germaine teaches an underlap joint 54 face covered at least in part by water-resistant barrier layer 60, Fig. 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover the Warner underlap joint face with the Warner water-resistant barrier layer to improve sealing. 

Claims 14-15 and 17 – are rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Daniels (2008/0134604).
14, 15	Warner does not further comprise vents extending through the panel, wherein the vents are located proximate the panel top edge. Daniels teaches a panel comprising vents 10 extending through the panel, wherein the vents are located proximate the panel top edge (Fig. 3 shows the vent slots extending through the panel, wherein at least a few of the slots are located proximate the panel top edge). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Warner to comprise vents extending through the panel, wherein the vents are located proximate the panel top edge for improved roof system air flow. 

17.	Warner in view of Daniels teaches the product of claim 14, Daniels further teaching vents integrated with the panel because they are essentially interrelated.
The limitation, “in a processing line at a manufacturing facility, prior to installation” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (an integrate panel/vent structure, regardless of integration location). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Stewart (4,706,435), teaches vent 21 extending longitudinally through panel 6 (see claims 14-15 and 17). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633